UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6604 Dreyfus BASIC Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28 Date of reporting period: 8/31/12 FORM N-CSR Item 1. Reports to Stockholders. - 2 - Dreyfus BASIC Money Market Fund, Inc. SEMIANNUAL REPORT August 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 21 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus BASIC Money Market Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus BASIC Money Market Fund, Inc., covering the six-month period from March 1, 2012, through August 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although money market yields have remained steady near historical lows over the past year, longer-term assets have responded with more volatility to changing expectations of global and domestic economic conditions. However, it is worth noting that over a longer time frame, the pace of U.S. economic growth has been relatively consistent at about half the average rate achieved in prior recoveries. Even employment numbers, which have been highly variable over short periods, averaged slightly better than 150,000 new jobs a month so far in 2012, roughly unchanged from the monthly average in 2011. The sustained but subpar U.S. expansion appears likely to continue over the foreseeable future. On one hand, the economy has responded to a variety of stimulative measures, most notably an aggressively accommodative monetary policy. On the other hand, the prospect of automatic spending cuts and tax hikes scheduled for the end of 2012 has weighed on economic growth by contributing to a temporary postponement of spending decisions among consumers and businesses. Indeed, the ability of the U.S. political system to address both this “fiscal cliff” and long-term deficit reduction could go a long way toward shaping the 2013 market environment.As always, we urge you to speak regularly with your financial advisor to discuss how changing economic conditions may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman & Chief Executive Officer The Dreyfus Corporation September 17, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of March 1, 2011, through August 31, 2012, as provided by Bernard W. Kiernan, Jr., Portfolio Manager Fund and Market Performance Overview For the six-month period ended August 31, 2012, Dreyfus BASIC Money Market Fund produced an annualized yield of 0.00%.Taking into account the effects of compounding, the fund produced an annualized effective yield of 0.00%. 1 Yields of money market instruments remained near historical lows over the reporting period as the Federal Reserve Board (the “Fed”) left short-term interest rates unchanged. The Fund’s Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund invests in a diversified portfolio of high-quality, short-term debt securities, including U.S. government securities, bank obligations, U.S. dollar-denominated foreign and domestic commercial paper, repurchase agreements, asset-backed securities and U.S. dollar-denominated obligations issued or guaranteed by foreign governments. Normally, the fund invests at least 25% of its total assets in foreign bank obligations. When managing the fund, we closely monitor the outlook for economic growth and inflation, follow overseas developments and consider the posture of the Federal Reserve Board (the “Fed”) in our decisions as to how to structure the fund. Based upon our economic outlook, we actively manage the fund’s average maturity in looking for opportunities that may present themselves in light of possible changes in interest rates. Economic Recovery Proved Erratic The reporting period began in the midst of encouraging signs in the U.S. economy, including news that GDP had grown over the fourth quarter of 2011 at a robust 4.1% annualized rate. Over the first two The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) months of 2012, the economy seemed to gain additional traction with further declines in the unemployment rate and job gains exceeding 200,000 per month.What’s more, struggling housing markets appeared to finally have reached a bottom.As a result, investors shed the risk-averse investment postures that prevailed throughout much of 2011, and they began to turn their attention away from traditional safe havens and toward riskier asset classes and market sectors. The good economic news continued to accumulate in March, when the unemployment rate inched lower to 8.2% and the manufacturing and service sectors expanded. However, the number of new jobs created moderated, and higher gasoline prices contributed to a modest decline in consumer confidence. It later was revealed that cuts in government spending dampened GDP growth to a disappointing 2.0% annualized rate over the first quarter of 2012. The economic expansion continued to moderate in April amid mixed data. Manufacturing activity continued to increase and the unemployment rate dipped to 8.1%, but only 77,000 jobs were added to the labor force. May brought another month of subpar job creation and an uptick in the unemployment rate to 8.2%. While manufacturing activity continued to improve, it did so at a slower rate. Meanwhile, a resurgent debt crisis in Europe dominated the headlines when austerity measures encountered political resistance. The U.S. manufacturing sector contracted in June for the first time in three years, with weakness especially evident in new orders. On the other hand, U.S. housing prices climbed for the first time in seven months, and new unemployment claims fell. For the second quarter of 2012, U.S. economic growth slowed to a 1.3% annualized rate. The economy added 163,000 jobs in July, more than most analysts expected, but the unemployment rate climbed to 8.3% as more people entered the workforce. Meanwhile, manufacturing activity contracted for the second straight month, and economists became concerned about the potential consequences of a major drought in the Midwest. New data in August showed higher sales and prices in U.S. housing markets. Unemployment claims remained flat, and personal income 4 and expenditures rose modestly. Corporate earnings generally proved healthier than expected, as a majority of companies met or exceeded analysts’ earnings targets, helping to support a more optimistic economic outlook for the remainder of 2012. Rates Likely to Stay Low As has been the case for the past several years, yields of money market instruments hovered near zero percent throughout the reporting period. In addition, yield differences along the market’s maturity spectrum remained relatively narrow, so it made little sense to incur the additional risks that longer-dated securities typically entail. We have maintained the fund’s weighted average maturity in a position we consider roughly in line with market averages, and we have kept our focus on well-established issuers that historically have demonstrated good liquidity characteristics, including banks in Australia, Canada and Japan, but relatively few in Europe. Just days after the reporting period’s end, the Fed signaled its intention to take additional steps to boost employment and stimulate growth, including an extension of Operation Twist, a new round of quantitative easing and the likelihood that short-term interest rates would remain near historical lows at least until 2015.Therefore, we intend to maintain the fund’s focus on quality and liquidity. September 17, 2012 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yield provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement. Dreyfus may terminate this agreement upon at least 90’ days prior notice to shareholders but has committed not to do so until at least July 1, 2013. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC Money Market Fund, Inc. from March 1, 2012 to August 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2012 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2012 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .23%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS August 31, 2012 (Unaudited) Principal Negotiable Bank Certificates of Deposit—23.1% Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.36%, 10/5/12 15,000,000 15,000,000 Credit Suisse New York (Yankee) 0.35%, 10/10/12 15,000,000 15,000,000 Norinchukin Bank (Yankee) 0.40%, 10/11/12 10,000,000 10,000,000 Rabobank Nederland (Yankee) 0.29%, 11/6/12 15,000,000 15,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.33%, 10/26/12 15,000,000 a 15,000,000 Westpac Banking Corp. (Yankee) 0.52%, 9/26/12 10,000,000 a,b 10,000,000 Total Negotiable Bank Certificates of Deposit (cost $80,000,000) Commercial Paper—8.6% General Electric Capital Corp. 0.40%, 12/13/12 15,000,000 14,982,833 Mizuho Funding LLC 0.36%, 10/16/12 15,000,000 a 14,993,250 Total Commercial Paper (cost $29,976,083) Asset -Backed Commercial Paper—4.3% FCAR Owner Trust, Ser. II 0.28%, 9/5/12 (cost $14,999,533) 15,000,000 Time Deposit—3.2% U.S. Bank NA (Grand Cayman) 0.18%, 9/4/12 (cost $11,000,000) 11,000,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal U.S. Government Agency—8.7% Amount ($) Value ($) Federal Home Loan Bank 0.12%, 9/14/12 (cost $29,998,700) 30,000,000 U.S. Treasury Notes—5.8% 0.16%, 2/15/13 (cost $20,109,533) 20,000,000 Repurchase Agreements—46.2% ABN AMRO Bank N.V. 0.18%, dated 8/31/12, due 9/4/12 in the amount of $
